EXHIBIT 10.1
 
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is made as of August 8, 2014 by
and between CHIMERA INVESTMENT CORPORATION, a Maryland corporation (the
“Company”), and FIXED INCOME DISCOUNT ADVISORY COMPANY, a Delaware corporation
(together with its permitted assignees, the “Manager”).
 
WHEREAS, the Company has previously engaged the Manager to provide investment
advisory services to the Company pursuant to a Management Agreement dated as of
November 21, 2007 (the “Management Agreement”); and
 
WHEREAS, the Company and the Manager now wish to amend and restate the
Management Agreement upon the terms and conditions provided herein.
 
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
SECTION 1.           DEFINITIONS. The following terms have the following
meanings assigned to them:
 
(a)            “Agreement” means this Amended and Restated Management Agreement,
as amended from time to time.
 
(b)            “Annaly” means Annaly Capital Management, Inc.
 
(c)            “Bankruptcy” means, with respect to any Person, (a) the filing by
such Person of a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of its debts under Title 11 of the
United States Code or any other federal, state or foreign insolvency law, or
such Person’s filing an answer consenting to or acquiescing in any such
petition, (b) the making by such Person of any assignment for the benefit of its
creditors, (c) the expiration of sixty (60) days after the filing of an
involuntary petition under Title 11 of the Unites States Code, an application
for the appointment of a receiver for a material portion of the assets of such
Person, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal, state or
foreign insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such 60-day period or (d) the entry against it of a final
and non-appealable order for relief under any bankruptcy, insolvency or similar
law now or hereinafter in effect.
 
(d)            “Base Management Fee” means a base management fee equal to 1.20%
per annum, calculated and paid (in cash) quarterly in arrears, of the
Stockholders’ Equity.  The Base Management Fee will be reduced, but not below
zero, by the Company’s proportionate share of any CDO base management fees the
Manager receives in connection with the CDOs in which the Company invests, based
on the percentage of equity the Company holds in such CDOs.
 
(e)            “Board of Directors” means the Board of Directors of the Company.
 
(f)             “CDO” means a collateralized debt obligation.
 
(g)            “Change of Control” means the occurrence of any of the following:
 
(i)             the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Manager, taken as
a whole, or Annaly, taken as a whole, to any Person other than Annaly (in the
case of the Manager) or any of its respective affiliates; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)            the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than Annaly or any of its respective affiliates, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the voting capital
interests of the Manager or Annaly.
 
(h)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)             “Core Earnings” means:
 
 (A)           GAAP net income (loss) excluding non-cash equity compensation
expense;
 
 (B)           excluding any unrealized gains, losses or other items that do not
affect realized net income (regardless of whether such items are included in
other comprehensive income or loss, or in net income); and
 
 (C)           adjusted to exclude one-time events pursuant to changes in GAAP
and certain non-cash charges after discussions between the Manager and the
Independent Directors and approved by a majority of the Independent Directors.
 
(j)             “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(k)   “GAAP” means generally accepted accounting principles, as applied in the
United States.
 
(l)   “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
(m)           “Independent Directors” means the members of the Board of
Directors who are not officers or employees of the Manager or any Person
directly or indirectly controlling or controlled by the Manager, and who are
otherwise “independent” in accordance with the Company’s Governing Instruments
and, if applicable, the rules of any national securities exchange on which the
Common Stock is listed.
 
(n)            “Investment Company Act” means the Investment Company Act of
1940, as amended.
 
(o)            “Investments” means the investments of the Company.
 
(p)            “LIBOR” means London Interbank Offered Rate.
 
(q)            “NYSE” means the New York Stock Exchange, Inc.
 
(r)             “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(s)            “REIT” means a “real estate investment trust” as defined under
the Code.
 
(t)             “Securities Act” means the Securities Act of 1933, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
(u)            “Stockholders’ Equity” means:
 
(A)           the sum of the net proceeds from any issuances of the Company’s
equity securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance), plus
 
(B)           the Company’s retained earnings at the end of such
quarter  (without taking into account any non-cash equity compensation expense
incurred in current or prior periods), less
 
(C)           any amount that the Company pays for repurchases of its common
stock, and less any unrealized gains, losses or other items that do not affect
realized net income (regardless of whether such items are included in other
comprehensive income or loss, or in net income), as adjusted to exclude
 
(D)           one-time events pursuant to changes in GAAP and certain non-cash
charges after discussions between the Manager and the Company’s  Independent
Directors and approved by a majority of the Company’s  Independent Directors.
 
(v)            “Subsidiary” means any subsidiary of the Company; any
partnership, the general partner of which is the Company or any subsidiary of
the Company; and any limited liability company, the managing member of which is
the Company or any subsidiary of the Company.
 
(w)           “Treasury Regulations” means the regulations promulgated under the
Code from time to time, as amended.
 
SECTION 2.           APPOINTMENT AND DUTIES OF THE MANAGER.
 
(a)            The Company hereby appoints the Manager to manage the assets of
the Company subject to the further terms and conditions set forth in this
Agreement and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein.  The appointment of the
Manager shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, pursuant to the terms of this Agreement, to cause the
duties of the Manager hereunder to be provided by third parties.
 
(b)            The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company, at all times will be subject to the
supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company may  delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby.  The Manager will be responsible for the day-to-day operations
of the Company and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company as may be
appropriate, including, without limitation:
 
                                (i)            serving as the Company’s
consultant with respect to the periodic review of the investment criteria and
parameters for the Investments, borrowings and operations, any modifications to
which shall be approved by a majority of the Independent Directors (such policy
guidelines as initially approved and attached hereto as Exhibit A, as the same
may be modified with such approval, the “Guidelines”), and other policies for
approval by the Board of Directors;
 
                                (ii)           investigating, analyzing and
selecting possible investment opportunities and acquiring, financing, retaining,
selling, restructuring, or disposing of Investments consistent with the
Guidelines;
 
                                (iii)         with respect to prospective
purchases, sales, or exchanges of Investments, conducting negotiations, on
behalf of the Company, with sellers and purchasers and their respective agents,
representatives and investment bankers;
 
 
3

--------------------------------------------------------------------------------

 
 
                                (iv)          negotiating and entering into, on
behalf of the Company, credit finance agreements, repurchase agreements,
securitizations, commercial paper, CDOs, interest rate swaps, warehouse
facilities and all other agreements and instruments required for the Company to
conduct its business;
 
                                (v)           engaging and supervising, on
behalf of the Company and at the Company’s expense, independent contractors
which provide investment banking, mortgage brokerage, securities brokerage,
other financial services, due diligence services, underwriting review services,
and all other services as may be required relating to the Investments;
 
                                (vi)           coordinating and managing
operations of any joint venture or co-investment interests held by the Company
and conducting all matters with the joint venture or co-investment partners;
 
                                (vii)          providing executive and
administrative personnel, office space and office services required in rendering
services to the Company;
 
                                (viii)        administering the day-to-day
operations of the Company and performing and supervising the performance of such
other administrative functions necessary in the management of the Company as may
be agreed upon by the Manager and the Board of Directors, including, without
limitation, the collection of revenues and the payment of the Company’s debts
and obligations and maintenance of appropriate computer services to perform such
administrative functions;
 
                                (ix)           communicating on behalf of the
Company with the holders of any equity or debt securities of the Company as
required to satisfy the reporting and other requirements of any governmental
bodies or agencies or trading markets and to maintain effective relations with
such holders;
 
                                (x)            counseling the Company in
connection with policy decisions to be made by the Board of Directors;
 
                                (xi)           evaluating and recommending to
the Board of Directors hedging strategies and engaging in hedging activities on
behalf of the Company, consistent with such strategies, as so modified from time
to time, with the Company’s status as a REIT, and with the Guidelines;
 
                                (xii)          counseling the Company regarding
the maintenance of its status as a REIT and monitoring compliance with the
various REIT qualification tests and other rules set out in the Code and
Treasury Regulations thereunder and using commercially reasonable efforts to
cause the Company to qualify for taxation as a REIT;
 
                                (xiii)         counseling the Company regarding
the maintenance of its exemption from the Investment Company Act and monitoring
compliance with the requirements for maintaining an exemption from that the
Investment Company Act and using commercially reasonable efforts to cause the
Company to maintain such exclusion from the status as an investment company
under the Investment Company Act;
 
                                (xiv)        assisting the Company in developing
criteria for asset purchase commitments that are specifically tailored to the
Company’s investment objectives and making available to the Company its
knowledge and experience with respect to mortgage loans, real estate, real
estate-related securities, other real estate-related assets and non-real estate
related assets;
 
                                (xv)          furnishing reports and statistical
and economic research to the Company regarding the Company’s activities and
services performed for the Company by the Manager;
 
 
4

--------------------------------------------------------------------------------

 
 
                                (xvi)        monitoring the operating
performance of the Investments and providing periodic reports with respect
thereto to the Board of Directors, including comparative information with
respect to such operating performance and budgeted or projected operating
results;
 
                                (xvii)       investing and re-investing any
moneys and securities of the Company (including investing in short-term
Investments pending investment in other Investments, payment of fees, costs and
expenses, or payments of dividends or distributions to stockholders and partners
of the Company) and advising the Company as to its capital structure and capital
raising;
 
                                (xviii)      causing the Company to retain
qualified accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and compliance with the
provisions of the Code applicable to REITs and to conduct quarterly compliance
reviews with respect thereto;
 
                                (xix)          assisting the Company in
qualifying to do business in all applicable jurisdictions and to obtain and
maintain all appropriate licenses;
 
                                (xx)          assisting the Company in complying
with all regulatory requirements applicable to the Company in respect of its
business activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act and the
Securities Act or by the NYSE;
 
                                (xxi)         assisting the Company in taking
all necessary actions to enable the Company to make required tax filings and
reports, including soliciting stockholders for required information to the
extent provided by the provisions of the Code applicable to REITs;
 
                                (xxii)        placing, or arranging for the
placement of, all orders pursuant to its investment determinations for the
Company either directly with the issuer or with a broker or dealer (including
any affiliated broker or dealer);
 
                                (xxiii)       handling and resolving all claims,
disputes or controversies (including all litigation, arbitration, settlement or
other proceedings or negotiations) in which the Company may be involved or to
which the Company may be subject arising out of the Company’s day-to-day
operations (other than with the Manager or its affiliates), subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
 
                                (xxiv)       using commercially reasonable
efforts to cause expenses incurred by or on behalf of the Company to be
commercially reasonable or commercially customary and within any budgeted
parameters or expense guidelines set by the Board of Directors from time to
time;
 
                                (xxv)       representing and making
recommendations to the Company in connection with the purchase and finance of,
and commitment to purchase and finance, mortgage loans (including on a portfolio
basis), real estate, real estate-related securities, other real estate-related
assets and non-real estate-related assets, and the sale and commitment to sell
such assets;
 
                                (xxvi)       advising the Company with respect
to and structuring long-term financing vehicles for the Company’s portfolio of
assets, and offering and selling securities publicly or privately in connection
with any such structured financing;
 
                                (xxvii)     performing such other services as
may be required from time to time for management and other activities relating
to the assets and business of the Company as the Board of Directors shall
reasonably request or the Manager shall deem appropriate under the particular
circumstances; and
 
 
5

--------------------------------------------------------------------------------

 
 
                                (xxviii)     using commercially reasonable
efforts to cause the Company to comply with all applicable laws.
 
Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments.  Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management.  Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties.  Such Monitoring Services will
include, but not be limited to, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
 
(c)            For the period and on the terms and conditions set forth in this
Agreement, the Company hereby constitutes, appoints and authorizes the Manager
as its true and lawful agent and attorney-in-fact, in its name, place and stead,
to negotiate, execute, deliver and enter into such credit finance agreements and
arrangements and securities repurchase and reverse repurchase agreements and
arrangements, brokerage agreements, interest rate swap agreements and such other
agreements, instruments and authorizations on its behalf on such terms and
conditions as the Manager, acting in its sole and absolute discretion, deems
necessary or appropriate.  This power of attorney is deemed to be coupled with
an interest.
 
(d)            The Manager may enter into agreements with other parties,
including its affiliates, for the purpose of engaging one or more parties for
and on behalf, and at the sole cost and expense, of the Company to provide
property management, asset management, leasing, development and/or other
services to the Company (including, without limitation, Portfolio Management
Services and Monitoring Services) pursuant to agreement(s) with terms which are
then customary for agreements regarding the provision of services to companies
that have assets similar in type, quality and value to the assets of the
Company; provided that (i) any such agreements entered into with affiliates of
the Manager shall be (A) on terms no more favorable to such affiliate than would
be obtained from a third party on an arm’s-length basis and (B) to the extent
the same do not fall within the provisions of the Guidelines, approved by a
majority of the Independent Directors, (ii) with respect to Portfolio Management
Services, (A) any such agreements shall be subject to the Company’s prior
written approval and (B) the Manager shall remain liable for the performance of
such Portfolio Management Services, and (iii) with respect to Monitoring
Services, any such agreements shall be subject to the Company’s prior written
approval.
 
(e)            To the extent  that the Manager  deems  necessary  or
advisable,  the Manager may, from time to time, propose to retain one or more
additional entities for the provision  of  sub-advisory  services  to
the  Manager  in order  to  enable  the  Manager  to provide the services to the
Company specified by this Agreement;  provided that any such
agreement  (i)  shall be on terms  and conditions  substantially  identical  to
the terms  and
conditions  of  this  Agreement  or  otherwise  not  adverse  to  the  Company,  (ii)  shall  not
result in an increased  Base Management  Fee or expenses  to the Company,  and
(iii) shall be approved by the Independent  Directors of the Company.
 
(f)             The Manager may retain, for and on behalf and at the sole cost
and expense of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, due diligence firms, underwriting review
firms, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the
Company.  Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or affiliates.  The Company shall pay or reimburse the Manager or its affiliates
performing such services for the cost thereof; provided that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)            The Manager may effect transactions by or through the agency of
another person with it or its affiliates which have an arrangement under which
that party or its affiliates will from time to time provide to or procure for
the Manager and/or its affiliates goods, services or other benefits (including,
but not limited to, research and advisory services; economic and political
analysis, including valuation and performance measurement; market analysis, data
and quotation services; computer hardware and software incidental to the above
goods and services; clearing and custodian services and investment related
publications), the nature of which is such that provision can reasonably be
expected to benefit the Company as a whole and may contribute to an improvement
in the performance of the Company or the Manager or its affiliates in providing
services to the Company on terms that no direct payment is made but instead the
Manager and/or its affiliates undertake to place business with that party.
 
(h)            In executing portfolio transactions and selecting brokers or
dealers, the Manager will use its best efforts to seek on behalf of the Company
the best overall terms available.  In assessing the best overall terms available
for any transaction, the Manager shall consider all factors that it deems
relevant, including without limitation the breadth of the market in the
security, the price of the security, the financial condition and execution
capability of the broker or dealer, and the reasonableness of the commission, if
any, both for the specific transaction and on a continuing basis.  In evaluating
the best overall terms available, and in selecting the broker or dealer to
execute a particular transaction, the Manager may also consider whether such
broker or dealer furnishes research and other information or services to the
Manager.
 
(i)             The Manager has no duty or obligation to seek in advance
competitive bidding for the most favorable commission rate applicable to any
particular purchase, sale or other transaction, or to select any broker-dealer
on the basis of its purported or “posted” commission rate, but will endeavor to
be aware of the current level of charges of eligible broker-dealers and to
minimize the expense incurred for effecting purchases, sales and other
transactions to the extent consistent with the interests and policies of the
Company.  Although the Manager will generally seek competitive commission rates,
it is not required to pay the lowest commission or commission equivalent,
provided that such decision is made in good faith to affect the best interests
of the Company.
 
(j)             As frequently as the Manager may deem necessary or advisable, or
at the direction of the Board of Directors, the Manager shall, at the sole cost
and expense of the Company, prepare, or cause to be prepared, with respect to
any Investment, reports and other information with respect to such Investment as
may be reasonably requested by the Company.
 
(k)            The Manager shall prepare, or cause to be prepared, at the sole
cost and expense of the Company, all reports, financial or otherwise, with
respect to the Company reasonably required by the Board of Directors in order
for the Company to comply with its Governing Instruments or any other materials
required to be filed with any governmental body or agency, and shall prepare, or
cause to be prepared, all materials and data necessary to complete such reports
and other materials including, without limitation, an annual audit of the
Company’s books of account by a nationally recognized independent accounting
firm.
 
(l)             The Manager shall prepare regular reports for the Board of
Directors to enable the Board of Directors to review the Company’s acquisitions,
portfolio composition and characteristics, credit quality, performance and
compliance with the Guidelines and policies approved by the Board of Directors.
 
(m)           Notwithstanding anything contained in this Agreement to the
contrary, except to the extent that the payment of additional moneys is proven
by the Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager
hereunder.  Failure of the Manager to expend Excess Funds out-of-pocket shall
not give rise or be a contributing factor to the right of the Company under
Section 13(a) of this Agreement to terminate this Agreement due to the Manager’s
unsatisfactory performance.
 
 
7

--------------------------------------------------------------------------------

 
 
(n)            In performing its duties under this Section 2, the Manager shall
be entitled to rely reasonably on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other service
providers) hired by the Manager at the Company’s sole cost and expense.
 
SECTION 3.           DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
 
(a)            The Manager will provide the Company with a management team,
including a Chief Executive Officer, President, a Chief Investment Officer, a
Chief Credit Officer, a Chief Financial Officer, and other support personnel, to
provide the management services to be provided by the Manager to the Company
hereunder, the members of which team shall devote such of their time to the
management of the Company as the Board of Directors reasonably deems necessary
and appropriate, commensurate with the level of activity of the Company from
time to time.
 
(b)            The Company shall have the benefit of the Manager’s best judgment
and best effort in rendering services and, in furtherance of the foregoing, the
Manager shall not undertake activities which, in its reasonable judgment, will
substantially and adversely affect the performance of its obligations under this
Agreement.
 
(c)             Except to the extent set forth in clauses (a) and (b) above,
nothing herein shall prevent the Manager or any of its affiliates or any of the
officers and employees of any of the foregoing from engaging in other businesses
or from rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of
investment, including investments which meet the principal investment objectives
of the Company.  The Manager and its affiliates may invest for their own
accounts and for the accounts of clients in various investments that are senior,
pari passu or junior to, or have interests different from or adverse to, the
investments that are owned by the Company.  Furthermore, the Manager serves as
investment adviser to other funds and accounts, and its affiliates manage their
own accounts, and the Manager and its affiliates may make investment decisions
for their own accounts and for the accounts of others, including other funds,
that may be different from those that will be made by the Manager for the
Company.  When making investment decisions where a conflict of interest may
arise, the Manager will endeavor to act in a fair and equitable manner as
between the Company and other clients.  The Manager may at certain times be
simultaneously seeking to purchase (or sell) investments from the Company and
sell (or purchase) the same investment for a similar entity, including other
funds, for which it serves as asset manager now or in the future, or for its
clients or affiliates.  All such activities will be conducted in accordance with
the Manager’s allocation policy (as such policy may be amended from time to
time).  In addition, the Manager and its affiliates may buy securities from or
sell securities to the Company to the extent permitted by applicable law.
 
(d)            Managers, partners, officers, employees and agents of the Manager
or affiliates of the Manager may serve as directors, officers, employees,
agents, nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments or by any resolutions duly adopted by
the Board of Directors pursuant to the Company’s Governing Instruments.  When
executing documents or otherwise acting in such capacities for the Company, such
persons shall use their respective titles in the Company.
 
SECTION 4.           AGENCY. The Manager shall act as agent of the Company in
making, acquiring, financing and disposing of Investments, disbursing and
collecting the Company’s funds, paying the debts and fulfilling the obligations
of the Company, supervising the performance of professionals engaged by or on
behalf of the Company and handling, prosecuting and settling any claims of or
against the Company, the Board of Directors, holders of the Company’s securities
or the Company’s representatives or properties.
 
SECTION 5.           BANK ACCOUNTS. At the direction of the Board of Directors,
the Manager may establish and maintain one or more bank accounts in the name of
the Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render appropriate accountings of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 6.           RECORDS; CONFIDENTIALITY. The Manager shall maintain
appropriate books of accounts and records relating to services performed under
this Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon reasonable advance notice.  The Manager shall
keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to nonaffiliated third parties except (i) with the prior written
consent of the Board of Directors; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party.  The foregoing
shall not apply to information which has  previously become publicly available
through the actions of a Person other than the Manager not resulting from the
Manager’s violation of this Section 6.  The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one (1) year.
 
SECTION 7.           OBLIGATIONS OF MANAGER; RESTRICTIONS.
 
(a)            The Manager shall require each seller or transferor of investment
assets to the Company to make such representations and warranties regarding such
assets as may, in the judgment of the Manager, be necessary and appropriate.  In
addition, the Manager shall take such other action as it deems necessary or
appropriate with regard to the protection of the Investments.
 
(b)            The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance with the Guidelines, (ii)
would adversely affect the status of the Company as a REIT under the Code or
(iii) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or any Subsidiary or that would
otherwise not be permitted by the Company’s Governing Instruments.  If the
Manager is ordered to take any such action by the Board of Directors, the
Manager shall promptly notify the Board of Directors of the Manager’s judgment
that such action would adversely affect such status or violate any such law,
rule or regulation or the Governing Instruments.  Notwithstanding the foregoing,
the Manager, its directors, officers, stockholders and employees shall not be
liable to the Company or any Subsidiary, the Board of Directors, or the
Company’s or any Subsidiary’s stockholders or partners, for any act or omission
by the Manager, its directors, officers, stockholders or employees except as
provided in Section 11 of this Agreement.
 
(c)            The Board of Directors periodically reviews the Guidelines and
the Company’s portfolio of Investments but will not review each proposed
investment, except as otherwise provided herein.  If a majority of the
Independent Directors determine in their periodic review of transactions that a
particular transaction does not comply with the Guidelines, then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken.  The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.
 
(d)            The Company shall not invest in CDOs or any security structured
or managed by the Manager or any affiliate thereof, unless (i) the Investment is
made in accordance with the Guidelines and (ii) such Investment is approved in
advance by a majority of the Independent Directors.
 
(e)            The Manager shall at all times during the term of this Agreement
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily  carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 8.           COMPENSATION.
 
(a)            During the Term and any Renewal Term (each as defined below), the
Company shall pay the Manager the Base Management Fee quarterly in arrears
commencing with the quarter in which this Agreement was executed (with such
initial payment pro-rated based on the number of days during such quarter that
this Agreement was in effect).  On or before August 31, 2014, the Manager shall
pay to the Company a one-time fee reduction of $23,782,659.98, which equals a
base management fee equal to 0.75% per annum, calculated and paid (in cash)
quarterly in arrears, of the Stockholders’ Equity as if it were in effect from
January 1, 2012 through November 27, 2012.
 
(b)           The Manager shall compute each installment of the Base Management
Fee within thirty (30) days after the end of the fiscal quarter with respect to
which such installment is payable.  A copy of the computations made by the
Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is five (5) business days after the date of
delivery to the Board of Directors of such computations.
 
(c)            The Base Management Fee is subject to adjustment pursuant to and
in accordance with the provisions of Section 13(a) of this Agreement.
 
SECTION 9.           EXPENSES OF THE COMPANY. The Company shall pay all of its
expenses and shall reimburse the Manager for documented expenses of the Manager
incurred on its behalf (collectively, the “Expenses”) excepting those expenses
that are specifically the responsibility of the Manager as set forth
herein.   Expenses include all costs and expenses which are expressly designated
elsewhere in this Agreement as the Company’s, together with the following:
 
(a)            expenses in connection with the issuance and transaction costs
incident to the acquisition, disposition and financing of Investments;
 
(b)            costs of legal, tax, accounting, consulting, auditing,
administrative and other similar services rendered for the Company by providers
retained by the Manager or, if provided by the Manager’s employees, in amounts
which are no greater than those which would be payable to outside professionals
or consultants engaged to perform such services pursuant to agreements
negotiated on an arm’s-length basis;
 
(c)            the compensation of the Independent Directors and expenses of the
Company’s directors and the cost of liability insurance to indemnify the
Company’s directors and officers;
 
(d)           costs associated with the establishment and maintenance of any
credit facilities or other indebtedness of the Company (including commitment
fees, accounting fees, legal fees, closing and other similar costs) or any
securities offerings of the Company;
 
(e)            expenses connected with communications to holders of securities
of the Company or its Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the Securities and Exchange Commission, the costs
payable by the Company to any transfer agent and registrar in connection with
the listing and/or trading of the Company’s stock on any exchange, the fees
payable by the Company to any such exchange in connection with its listing,
costs of preparing, printing and mailing the Company’s annual report to its
stockholders and proxy materials with respect to any meeting of the stockholders
of the Company;
 
(f)             costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used solely for the Company;
 
(g)            expenses incurred by managers, officers, employees and agents of
the Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, employees and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an Investment or establishment and maintenance of any credit facilities and
other indebtedness or any securities offerings of the Company;
 
 
10

--------------------------------------------------------------------------------

 
 
(h)            costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;
 
(i)             compensation and expenses of the Company’s custodian and
transfer agent, if any;
 
(j)             the costs of maintaining compliance with all federal, state and
local rules and regulations or any other regulatory agency;
 
(k)            all taxes and license fees;
 
(l)             all insurance costs incurred in connection with the operation of
the Company’s business except for the costs attributable to the insurance that
the Manager elects to carry for itself and its employees;
 
(m)           costs and expenses incurred in contracting with third parties,
including affiliates of the Manager, for the servicing and special servicing of
assets of the Company;
 
(n)           all other costs and expenses relating to the Company’s business
and investment operations, including, without limitation, the costs and expenses
of acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
 
(o)           expenses relating to any office(s) or office facilities, including
but not limited to disaster backup recovery sites and facilities, maintained for
the Company or Investments separate from the office or offices of the Manager;
 
(p)           expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or its Subsidiaries, including, without limitation, in connection with any
dividend reinvestment plan;
 
(q)            any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director or officer of the Company or of any Subsidiary in
his capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency;
and
 
(r)             all other expenses actually incurred by the Manager which are
reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.
 
In addition, the Company will be required to pay the Company’s pro rata portion
of rent, telephone, utilities, office furniture, equipment, machinery and other
office, internal and overhead expenses of the Manager and its affiliates
required for the Company’s operations.  These expenses will be allocated between
the Manager and the Company based on the ratio of the Company’s proportion of
gross assets compared to all remaining gross assets managed by the Manager as
calculated at each quarter end.   The Manager and the Company will modify this
allocation methodology, subject to the Board of Directors’ approval if the
allocation becomes inequitable (i.e., if the Company becomes highly leveraged
compared to the Manager’s other funds and accounts).
 
The Manager may, at its option, elect not to seek reimbursement for certain
expenses during a given quarterly period, which determination shall not be
deemed to construe a waiver of  reimbursement for similar expenses in future
periods.  Except as noted above, the Manager is responsible for all costs
incident to the performance of its duties under this Agreement, including
compensation of the Manager’s executives and employees and other related
expenses and overhead (except those expenses that are specifically the
responsibility of the Manager as set forth herein).
 
 
11

--------------------------------------------------------------------------------

 
 
The Manager shall pay all past and future expenses that  the Company and the
Audit Committee of the Company incur to: (1) evaluate the Company’s accounting
policy related to the application of generally accepted accounting principles to
the Company’s non-Agency residential mortgage-backed securities portfolio (the
“Evaluation”); (2) restate the Company’s financial statements for the period
covering 2008 through 2011 as a result of the Evaluation (the “Restatement”);
and (3) investigate and evaluate any shareholder derivative demands arising from
the Evaluation and/or the Restatement (the “Investigation”); provided, however,
that Manager’s obligation to pay expenses under this paragraph applies only to
expenses not paid by the Company’s insurers under the Company’s insurance
policies, and the Company agrees to pursue all valid and collectible insurance
claims that it has.  Expenses under this paragraph shall include, without
limitation, Excess Audit Fees and fees and costs incurred with respect to
outside counsel and consultants engaged by the Company and/or the Audit
Committee of the Company for the Evaluation, Restatement and the
Investigation.  By entering into this paragraph, the Manager and the Company do
not intend to make, nor shall they be deemed to have made (i) any admission of
liability or concession of any kind, such admission and/or concessions being
expressly denied or (ii) any settlement or waiver of any rights, remedies or
claims that the Company may have against the Manager.  Nothing contained in this
Agreement shall be construed as an admission by the Manager or by the Company as
to the merit or lack of merit of any claim or subsequent claim or the settlement
or waiver of any claim or subsequent claim that the Company may have against the
Manager.  Except in an action between the Manager and the Company to enforce
this paragraph, this paragraph shall not be used as evidence in any court or
other dispute resolution proceeding to create, prove, or interpret any rights,
duties or obligations of the Manager or the Company.  As used herein, the term
“Excess Audit Fees” means the amount by which the audit fees incurred by the
Company in connection with the Evaluation, the Restatement and the Investigation
exceed $542,400.
 
The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
 
SECTION 10.          CALCULATIONS OF EXPENSES.
 
The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
fiscal quarter, and shall deliver such statement to the Company within 30 days
after the end of each fiscal quarter.  Expenses incurred by the Manager on
behalf of the Company shall be reimbursed by the Company to the Manager on the
fifth (5th) business day immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company.  The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.
 
SECTION 11.          LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
 
(a)            The Manager assumes no responsibility under this Agreement other
than to render the services called for under this Agreement in good faith and
shall not be responsible for any action of the Board of Directors in following
or declining to follow any advice or recommendations of the Manager, including
as set forth in Section 7(b) of this Agreement.  The Manager, its officers,
directors, employees, any Person controlling or controlled by the Manager and
any Person providing sub-advisory services to the Manager and the officers,
directors and employees of the Manager, its officers, directors, employees and
any such Person will not be liable to the Company or any Subsidiary, to the
Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any acts or omissions by any such Person, pursuant to or in
accordance with this Agreement, except by reason of acts constituting bad faith,
willful misconduct, gross negligence or reckless disregard of the Manager’s
duties under this Agreement.  The Company shall, to the full extent lawful,
reimburse, indemnify and hold the Manager, its officers, stockholders,
directors, employees, any Person controlling or controlled by the Manager and
any Person providing sub-advisory services to the Manager, together with the
managers, officers, directors and employees of the Manager, its officers,
members, directors, employees, and any such Person (each a “Manager Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from any acts or omissions of such
Manager Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Manager Indemnified
Party’s bad faith, willful misconduct, gross negligence or reckless disregard of
the Manager’s duties under this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)            The Manager shall, to the full extent lawful, reimburse,
indemnify and hold the Company (or any Subsidiary), its stockholders, directors,
officers and employees and each other Person, if any, controlling the Company
(each, a “Company Indemnified Party” and together with a Manager Indemnified
Party, the “Indemnitee”), harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from the Manager’s bad
faith, willful misconduct, gross negligence or reckless disregard of its duties
under this Agreement.
 
(c)            The Indemnitee will promptly notify the party against whom
indemnity is claimed (the “Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve the Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices the Indemnitor.  The
Indemnitor shall have the right to assume the defense and settlement of such
claim; provided, that the Indemnitor notifies the Indemnitee of its election to
assume such defense and settlement within thirty (30) days after the Indemnitee
gives the Indemnitor notice of the claim.  In such case, the Indemnitee will not
settle or compromise such claim, and the Indemnitor will not be liable for any
such settlement made without its prior written consent.  If the Indemnitor is
entitled to, and does, assume such defense by delivering the aforementioned
notice to the Indemnitee, the Indemnitee will (i) have the right to approve the
Indemnitor’s counsel (which approval will not be unreasonably withheld, delayed
or conditioned), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which the Indemnitor may reasonably request
and (iii) be entitled to participate in (but not control) the defense of any
such action, with its own counsel and at its own expense.
 
SECTION 12.          NO JOINT VENTURE. Nothing in this Agreement shall be
construed to make the Company and the Manager partners or joint venturers or
impose any liability as such on either of them.
 
SECTION 13.          TERM; TERMINATION.
 
(a)            Until this Agreement is terminated in accordance with its terms,
this Agreement shall be in effect until August 7, 2016 (the “Term”) and shall be
automatically renewed for a two-year term each anniversary date thereafter (a
“Renewal Term”) unless at least two-thirds of the Independent Directors or the
holders of a majority of the outstanding shares of common stock (other than
those shares held by Annaly or its affiliates) elects not to renew this
Agreement in their sole discretion and for any or no reason.  If the Company
elects not to renew this Agreement at the expiration of the Term or any Renewal
Term as set forth above, the Company shall deliver to the Manager prior written
notice (the “Termination Notice”) of the Company’s intention not to renew this
Agreement based upon the terms set forth in this Section 13(a) prior to the
expiration of the then existing term.  If the Company so elects not to renew
this Agreement, the Company shall designate the date, not less than one hundred
eighty (180) days from the date of the notice, on which the Manager shall cease
to provide services under this Agreement and this Agreement shall terminate on
such date.
 
(b)            In the event that this Agreement  is terminated  in
accordance  with
the  provisions   of  Section   13(a)  of  this  Agreement,   the  Company   shall  pay  to  the
Manager,  on  the  date  on  which  such  termination  is
effective,  a  termination   fee  (the
“Termination   Fee”)  equal   to  two  (2)  times  the  sum  of  the  average   annual  Base
Management  Fee, calculated  as of the end of the most
recently  completed  fiscal quarter prior to the date of termination. The
obligation of the Company to pay the Termination Fee shall survive the
termination of this Agreement.
 
(c)            No later than one hundred eighty (180) days prior to the
anniversary date of this Agreement of any year during the Term or Renewal Term,
the Manager may deliver written notice to the Company informing it of the
Manager’s intention to decline to renew this Agreement, whereupon this Agreement
shall not be renewed and extended and this Agreement shall terminate effective
on the anniversary date of this Agreement next following the delivery of such
notice.  The Company is not required to pay to the Manager the Termination Fee
if the Manager terminates this Agreement pursuant to this Section 13(c).
 
 
13

--------------------------------------------------------------------------------

 
 
(d)            If this Agreement is terminated pursuant to Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b), 15(b), and 16 of
this Agreement.  In addition, Sections 11 and 21 of this Agreement shall survive
termination of this Agreement.
 
SECTION 14.         ASSIGNMENT.
 
(a)            Except as set forth in Section 14(b) of this Agreement, this
Agreement shall terminate automatically in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors;
provided, however, that no such consent shall be required in the case of an
assignment by the Manager to an affiliate of Annaly.  Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment.  In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager.  This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation, purchase of assets, or similar
transaction) to the Company, in which case such successor organization shall be
bound under this Agreement and by the terms of such assignment in the same
manner as the Company is bound under this Agreement.
 
(b)           Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting.  In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.  In addition, the Manager may assign this
Agreement to any of its affiliates without the Company’s approval if such
assignment does not require the Company’s approval under the Investment Advisers
Act of 1940, as amended.


SECTION 15.         TERMINATION FOR CAUSE.
 
(a)            The Company may terminate this Agreement effective upon thirty
(30) days’ prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, if (i) the Manager, its agents or its
assignees materially breaches any provision of this Agreement and such breach
shall continue for a period of thirty (30) days after written notice thereof
specifying such breach and requesting that the same be remedied in such 30-day
period (or forty-five (45) days after written notice of such breach if the
Manager takes steps to cure such breach within thirty (30) days of the written
notice), (ii) the Manager engages in any act of fraud, misappropriation of
funds, or embezzlement against the Company, (iii) there is an event of any gross
negligence on the part of the Manager in the performance of its duties under
this Agreement, (iv) there is a commencement of any proceeding relating to the
Manager’s Bankruptcy or insolvency, (v) there is a dissolution of the Manager,
(vi) there is a Change of Control, or (vii) the Manager is convicted of
(including a plea of nolo contendere) a felony.
 
(b)            The Manager may terminate this Agreement effective upon sixty
(60) days’ prior written notice of termination to the Company in the event that
the Company shall default in the performance or observance of any material term,
condition or covenant contained in this Agreement and such default shall
continue for a period of thirty (30) days after written notice thereof
specifying such default and requesting that the same be remedied in such 30-day
period.  The Company is required to pay to the Manager the Termination Fee if
the termination of this Agreement is made pursuant to this Section 15(b).
 
 
14

--------------------------------------------------------------------------------

 
 
(c)            The Manager may terminate this Agreement, without payment of any
Termination Fee, in the event the Company becomes regulated as an “investment
company” under the Investment Company Act, with such termination deemed to have
occurred immediately prior to such event.
 
SECTION 16.         ACTION UPON TERMINATION. From and after the effective date
of termination of this Agreement, pursuant to Sections 13 or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13(a) or Section
15(b), the applicable Termination Fee.  Upon such termination, the Manager shall
forthwith:
 
                 (i)            after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled, pay over to the
Company or a Subsidiary all money collected and held for the account of the
Company or a Subsidiary pursuant to this Agreement;
 
                 (ii)           deliver to the Board of Directors a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Board of Directors with respect to the Company
or a Subsidiary; and
 
                 (iii)          deliver to the Board of Directors all property
and documents of the Company or any Subsidiary then in the custody of the
Manager.
 
SECTION 17.         RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The
Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary.  Upon the receipt by the Manager of
a written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than thirty (30) days following such request.  The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the second sentence of this Section 17.  The Company and any
Subsidiary shall indemnify the Manager and its officers, directors, employees,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Company or any Subsidiary in accordance with the terms of this Section
17.  Indemnification pursuant to this provision shall be in addition to any
right of the Manager to indemnification under Section 11 of this Agreement.
 
SECTION 18.         NOTICES. Unless expressly provided otherwise in this
Agreement, all notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:
 
(a)            If to the Company:
 
                Chimera Investment Corporation
                1211 Avenue of the Americas
                Suite 2902
                New York, New York 10036
                Attention:  Chief Executive Officer
 
 
15

--------------------------------------------------------------------------------

 
 
(b)            If to the Manager:
 
                Fixed Income Discount Advisory Company
                1211 Avenue of the Americas
                Suite 2902
                New York, New York 10036
                Attention:  Chief Legal Officer
 
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.
 
SECTION 19.         BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.
 
SECTION 20.         ENTIRE AGREEMENT. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter of this
Agreement.  The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement.  This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
 
SECTION 21.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY (BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW, WHICH BY ITS TERMS APPLIES TO
THIS AGREEMENT).
 
SECTION 22.         NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  No waiver of any provision hereto shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
 
SECTION 23.          HEADINGS. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed
part of this Agreement.
 
SECTION 24.         COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
SECTION 25.         SEVERABILITY. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 26.         GENDER. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
CHIMERA INVESTMENT CORPORATION
           
By:
 
/s/ Matthew Lambiase
   
Name:
Matthew Lambiase
   
Title:
Chief Executive Officer and President
           
FIXED INCOME DISCOUNT ADVISORY COMPANY
           
By:
 
/s/ Glenn A. Votek
   
Name:
Glenn A. Votek
   
Title:
Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A




●
No investment shall be made that would cause the Company to fail to qualify as a
REIT for federal income tax purposes;



●
No investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act;



●
With the exception of real estate and housing, no single industry shall
represent greater than 20% of the securities or aggregate risk exposure in the
Company’s portfolio; and



●
Investments in non-rated or deeply subordinated Asset-Backed Securities or other
securities that are non-qualifying assets for purposes of the 75% REIT asset
test will be limited to an amount not to exceed 50% of the Company’s
stockholders’ equity.